Citation Nr: 1731370	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability,

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1988 to April 1992, and subsequent service in the Navy Reserves, to include verified active duty from November 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file currently resides with the Winston-Salem, North Carolina RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As an initial matter, the Board observes that with regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).

Following his initial period of active service which ended in April 1992, the Veteran was transferred to the Navy Reserves.  The Department of Defense has indicated that the Veteran was released from the Navy Reserves in 2010.  While the current record contains documentation of an active duty period from November 2001 to April 2002, documentation of the Veteran's periods of ACDUTRA and INACDUTRA is not of record.  The Veteran asserts that his claimed left foot, left ankle, and left shoulder disabilities occurred in January 1996.  The Veteran's duty status at that time is unclear; thus, records pertaining to all periods of active duty, ACDUTRA, and INACDUTRA should be obtained, and if indicated, the Veteran should be afforded examinations to determine whether the claimed disabilities are the result of service.

With respect to the Veteran's claimed right shoulder and lumbar spine disabilities, service treatment records reflect that lumbar strain was assessed in August 1990.  At that time, the Veteran reported that he had strained his back closing the door to a car.  In August 1991, the Veteran complained of right shoulder pain.  He indicated that he had been bowling, playing softball, and lifting weights.  The assessment was bursitis.  On VA examination in December 2011, the examiner concluded that neither of these claimed disabilities was related to service.  While the examiner discussed the Veteran's report of medical history completed at separation in 1992, he failed to account for the diagnosis of lumbar strain in August 1990 and the diagnosis of right shoulder bursitis in August 1991.  Because it appears that the examiner's conclusions may not have been based on a full review of the Veteran's service treatment records, the Board concludes that additional examinations are necessary.  
 
In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all Navy Reserve units with which he served. 

Then, contact the appropriate entities to request all service treatment and personnel records pertaining to the Veteran's Navy Reserve service.  Specifically, request from each unit the specific and definitive certification of all periods of active duty, ACDUTRA and INACDUTRA.  Document for the record a chronological listing of these periods of service.

2.  Upon completion of the above directive, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right shoulder and lumbar spine disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be advised of the Veteran's periods of active duty, ACDUTRA, and INACDURTA.

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Following review of the claims file and examination of the appellant, the examiner should identify all pathology pertaining to the Veteran's right shoulder and lumbar spine.  The examiner should then provide an opinion regarding the following:

a.  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right elbow disability is related to any disease or injury during active service, or ACDUTRA.  If INACDUTRA periods are identified by the AOJ, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right elbow disability is related to any injury during INACDUTRA.

Review of the entire claims file is required; however, the examiner's attention is specifically directed to the diagnosis of right shoulder bursitis in August 1991, as documented by the service treatment records.  

b.  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present lumbar spine disability is related to any disease or injury during active service, or ACDUTRA.  If INACDUTRA periods are identified by the AOJ, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present lumbar spine disability is related to any injury during INACDUTRA.

Review of the entire claims file is required; however, the examiner's attention is specifically directed to the diagnosis of lumbar strain in August 1990, as documented by the service treatment records.  

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The appellant is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Review the record and conduct any additional development deemed warranted, including affording the Veteran additional examinations as indicated by the evidence added to the record.  

6.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




